MEMORANDUM **
Juan Carlos Fierro-Campas appeals his 78-month sentence imposed following his guilty-plea conviction for importation of five or more kilograms of cocaine, in violation of 21 U.S.C. §§ 952(a) and 960(a)(1), (b)(l)(B)(ii), and possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(A)(ii)(II). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Fierro-Campas contends that he is entitled to a minor role adjustment pursuant to U.S.S.G. § 3B 1.2(b). We conclude that it was not clear error for the district court to deny the adjustment. See United States v. Cantrell, 433 F.3d 1269, 1282 (9th Cir.2006).
Fierro-Campas also requests a remand pursuant to United States v. Ameline, 409 F.3d 1073, 1079 (9th Cir.2005) (en banc). Because the district court did not treat the Sentencing Guidelines as mandatory, Fier-ro-Campas is not entitled to a remand.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.